388 U.S. 908
87 S. Ct. 2130
18 L. Ed. 2d 1347
Miles Edward HAYNES, petitioner,v.UNITED STATES.
No. 1474, Misc.
Supreme Court of the United States
June 12, 1967

Charles Alan Wright, for petitioner.


1
Solicitor General Marshall, Assistant Attorney General Vinson, Beatrice Rosenberg and Kirby W. Patterson, for the United States.


2
Motion for leave to proceed in forma pauperis and petition for writ of certiorari to the United States Court of Appeals for the Fifth Circuit granted. Case transferred to the appellate docket and placed on the summary calendar and set for oral argument immediately following No. 181.